Citation Nr: 0602062	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  02-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for hiatal hernia with 
reflux, now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty for training (ACDUTRA) with 
the Pennsylvania Army National Guard from December 1984 to 
August 1987, when he was placed on a Temporary Disability 
Retired List; that period of ACDUTRA is deemed active 
service.  See 38 U.S.C.A. § 101(24) (West 2002).   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the 
Department of Veterans Affairs (VA Regional Office (RO) in 
Louisville, Kentucky, that denied a claim for an increased 
rating for service-connected hiatal hernia with reflux (rated 
10 percent disabling).


FINDINGS OF FACT

In January 2006, the veteran withdrew his appeal concerning 
the claim for an increased rating for hiatal hernia with 
reflux (now rated 10 percent disabling).


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for an 
increased rating for hiatal hernia with reflux (now rated 10 
percent disabling) are met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must dismiss the claim on appeal.
 
VA's Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
that are subject to decision by the Secretary under 38 
U.S.C.A. § 511(a) shall be subject to one review on appeal to 
the Secretary.  The Board shall make final decisions on such 
appeals, based on the entire record in proceedings and on 
consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. § 
7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  Also, a substantive appeal may 
be withdrawn in writing at any time prior to a Board's 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204(c).  Such withdrawal of the appeal must be 
on the record at a hearing or in writing.  38 C.F.R. 
§ 20.204(a).

Here, the RO denied a claim for an increased rating for 
hiatal hernia with reflux (rated 10 percent) in November 
2001.  The veteran disagreed with that decision in December 
2001, and the RO issued a statement of the case in April 
2002.  The veteran timely filed a substantive appeal in 
September 2002, and the RO issued supplemental statements of 
the case in October 2002 and July 2003.  But in January 2006, 
the veteran's representative withdrew the veteran's appeal 
with the veteran's consent.  Since the veteran has withdrawn 
his appeal of this issue, there remain no allegations of 
errors of fact or law for appellate consideration as to this 
issue.  The Board therefore has no jurisdiction to review the 
issue and must dismiss this appeal.


ORDER

The appeal of the claim for an increased rating for hiatal 
hernia with reflux (now rated 10 percent disabling) has been 
withdrawn and is therefore dismissed.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


